Case 7:21-cv-00006 Document 1-1 Filed on 01/06/21 in TXSD Page 1 of 24




  SCHEDULE
     A
 Case 7:21-cv-00006 Document 1-1 Filed on 01/06/21 in TXSD Page 2 of 24




                                      SCHEDULE A

                            AUTHORITY FOR THE TAKING


       The property is taken under and in accordance with 40 U.S.C. §§ 3113 and 3114,

which authorize the condemnation of land and the filing of a Declaration of Taking; the

Act of Congress approved September 30, 1996, as Public Law 104-208, Division C,

Section 102, 110 Stat. 3009-546, 3009-554-55, as amended and codified at 8 U.S.C. §

1103(b) & note; and the Act of Congress approved February 15, 2019, as Public Law 116-

6, div. A, tit. II, Section 230, 133 Stat. 13, which appropriated the funds that shall be used

for the taking.
Case 7:21-cv-00006 Document 1-1 Filed on 01/06/21 in TXSD Page 3 of 24




  SCHEDULE
      B
 Case 7:21-cv-00006 Document 1-1 Filed on 01/06/21 in TXSD Page 4 of 24




                                     SCHEDULE B

                                   PUBLIC PURPOSE



       The public purpose for which said property is taken is to construct, install, operate,

and maintain roads, fencing, vehicle barriers, security lighting, cameras, sensors, and

related structures designed to help secure the United States/Mexico border within the State

of Texas.
Case 7:21-cv-00006 Document 1-1 Filed on 01/06/21 in TXSD Page 5 of 24




  SCHEDULE
     C
 Case 7:21-cv-00006 Document 1-1 Filed on 01/06/21 in TXSD Page 6 of 24




                                      SCHEDULE C

                                  LEGAL DESCRIPTION

                                   Hidalgo County, Texas

Tract: RGV-WSL-3009-1 and RGV-WSL-3009-1E
Owner: Frank Schuster Farms, Incorporated
Acres: 6.597

RGV-WSL-3009-1

Being a 6.336 acre tract (276,002 sq ft) parcel of land, more or less, being out of lot 14,
calculated as 44.557 acres, in Hidalgo County, Texas conveyed to Frank Schuster Farms,
INC., Document No. 1974-24077. Said parcel of land more particularly described by
metes and bounds as follows;

Starting at COE Project control marker H-111, having the following NAD83 (2011)
Grid Coordinates N=16555398.90, E=1094266.98; Thence S 81°14’06” E a distance of
11858.58 feet to a found 3” iron pipe at the Southwest corner of the United States of
America Fish and Wildlife Service Santa Ana National Wildlife Refuge, Frank Schuster
Tract 16A, Volume 1585, Page 928, for the Point of Commencement, having the
following coordinates: N=16553591.89, E=1105987.13.

Thence: N 08°23’50” E along the West line of the United States of America Fish and
Wildlife Service Santa Ana National Wildlife Refuge, Frank Schuster Tract 16A, Volume
1585, Page 928, a distance of 406.18 feet to a found 3” iron pipe designated as RGV-
WSL-3009-1-1, for the Point of Beginning, having the following coordinates:
N=16553993.71, E=1106046.45, said point being on the West line of the Frank Schuster
Farms, INC. tract, Document No. 1974-24077 and on the East line of the United States of
America Fish and Wildlife Service Santa Ana National Wildlife Refuge, Tract 4A and on
the West line of the I.B.W.C. levee Right-of-Way File No. 30002-R-60H.

Thence: N 08°20’30” E along said property line, along said I.B.W.C. line, crossing the
center of the levee road at 85 feet, a distance of 132.09 feet to a set 5/8” x 36” iron rebar
and EMC Inc. 3” aluminum cap stamped RGV-WSL-3009-1-2 for angle;

Thence: S 63°24’31” E departing said property line, departing said I.B.W.C. line, a
distance of 77.93 feet to a set 5/8” x 36” iron rebar and EMC Inc. 3” aluminum cap
stamped RGV-WSL-3009-1-2A for a Point on Line;

Thence: S 63°24’31” E crossing the center of an existing 15 foot wide gravel road at 37
feet, departing the I.B.W.C. levee Right-of-Way File No. 30002-R-60H at 46.98 feet, to
 Case 7:21-cv-00006 Document 1-1 Filed on 01/06/21 in TXSD Page 7 of 24




                                 SCHEDULE C (Cont.)

the North toe of the levee, a distance of 67.83 feet to a set 5/8” x 36” iron rebar and EMC
Inc. 3” aluminum cap stamped RGV-WSL-3009-1-3 for angle;

Thence: S 22°49’03” E along said toe, a distance of 156.99 feet to a set 5/8” x 36” iron
rebar and EMC Inc. 3” aluminum cap stamped RGV-WSL-3009-1-4 for angle;

Thence: S 70°03’57” E along said toe, a distance of 296.43 feet to a set 5/8” x 36” iron
rebar and EMC Inc. 3” aluminum cap stamped RGV-WSL-3009-1-5 for angle;

Thence: S 72°00’46” E along said toe, a distance of 458.44 feet to a set 5/8” x 36” iron
rebar and EMC Inc. 3” aluminum cap stamped RGV-WSL-3009-1-6 for angle;

Thence: S 77°10’57” E along said toe, a distance of 479.08 feet to a set 5/8” x 36” iron
rebar and EMC Inc. 3” aluminum cap stamped RGV-WSL-3009-1-6A for angle;

Thence: S 82°04’25” E along said toe, a distance of 123.92 feet to a set 5/8” x 36” iron
rebar and EMC Inc. 3” aluminum cap stamped RGV-WSL-3009-1-6B for angle;

Thence: N 54°35’40” E along said toe, to an existing 12 foot wide dirt road, a distance of
42.41 feet to a set 5/8” x 36” iron rebar and EMC Inc. 3” aluminum cap stamped RGV-
WSL-3009-1-7 for angle, said point being on the East line of the Frank Schuster Farms,
INC. tract, Document No. 1974-24077 and on the West line of the Frank Schuster Farms,
INC. tract, Volume 1424, Page 279;

Thence: S 09°23’10” W departing said toe, along said property line, entering the
I.B.W.C. levee Right-of-Way File No. 30003-R-59H at 41.22 feet, departing said dirt
road, crossing the center of the levee road at 84 feet, departing the I.B.W.C. levee Right-
of-Way File No. 30003-R-59H at 191.45 feet, a distance of 220.82 feet to a found Brass
Disk designated as RGV-WSL-3009-1-8 for angle, said point being the Southeast corner
of the Frank Schuster Farms, INC. tract, Document No. 1974-24077 and the Northeast
corner of the United States of America Fish and Wildlife Service Santa Ana National
Wildlife Refuge, Frank Schuster Tract 16A, Volume 1585, Page 928 and on the West line
of the Frank Schuster Farms, INC. tract, Volume 1424, Page 279;

Thence: N 75°57’17” W along the South line of the Frank Schuster Farms, INC. tract,
Document No. 1974-24077 and the North line of the United States of America Fish and
Wildlife Service Santa Ana National Wildlife Refuge, Frank Schuster Tract 16A, Volume
1585, Page 928, a distance of 291.99 feet to a set 5/8” x 36” iron rebar and EMC Inc. 3”
aluminum cap stamped RGV-WSL-3009-1-8A for a Point on Line;
 Case 7:21-cv-00006 Document 1-1 Filed on 01/06/21 in TXSD Page 8 of 24




                                SCHEDULE C (Cont.)

Thence: N 75°57’17” W along said property line, a distance of 291.99 feet to a set 5/8” x
36” iron rebar and EMC Inc. 3” aluminum cap stamped RGV-WSL-3009-1-9 for angle,
said point being on the South line of the I.B.W.C. levee Right-of-Way File No. 30003-R-
59H;

Thence: N 71°17’11” W along said property line, along said I.B.W.C. line, a distance of
455.06 feet to a set 5/8” x 36” iron rebar and EMC Inc. 3” aluminum cap stamped RGV-
WSL-3009-1-9A for a Point on Line;

Thence: N 71°17’11” W along said property line, along said I.B.W.C. line, a distance of
455.06 feet to a set 5/8” x 36” iron rebar and EMC Inc. 3” aluminum cap stamped RGV-
WSL-3009-1-10 for angle;

Thence: N 22°32’13” W along said property line, along said I.B.W.C. line, departing the
I.B.W.C. levee Right-of-Way File No. 30003-R-59H and entering the I.B.W.C. levee
Right-of-Way File No. 30002-R-60H at 178.39 feet, a distance of 221.77 feet returning to
the Place of Beginning.

RGV-WSL-3009-1E

Being a 0.261 acre tract ( sq ft) parcel of land, more or less, being out of lot 14,
calculated as 44.557 acres, in Hidalgo County, Texas conveyed to Frank Schuster Farms,
INC., Document No. 1974-24077. Said parcel of land more particularly described by
metes and bounds as follows;

Starting at COE Project control marker H-111, having the following NAD83 (2011)
Grid Coordinates N=16555398.90, E=1094266.98; Thence S 81°14’06” E a distance of
11858.58 feet to a found 3” iron pipe at the Southwest corner of the United States of
America Fish and Wildlife Service Santa Ana National Wildlife Refuge, Frank Schuster
Tract 16A, Volume 1585, Page 928, for the Point of Commencement, having the
following coordinates: N=16553591.89, E=1105987.13.

Thence: N 16°35’11” E departing said property line, a distance of 519.23 feet to a set
5/8” x 36” iron rebar and EMC Inc. 3” aluminum cap stamped RGV-WSL-3009-1-2A,
for the Point of Beginning, having the following coordinates: N=16554089.52,
E=1106135.30, said point being on the North toe of the levee.

Thence: N 01°12’57” W crossing the center of an existing concrete canal at 30 feet, to an
existing 10 foot wide dirt road, a distance of 55.54 feet to a point for angle;
 Case 7:21-cv-00006 Document 1-1 Filed on 01/06/21 in TXSD Page 9 of 24




                                 SCHEDULE C (Cont.)

Thence: N 19°22’44” W departing said dirt road, crossing an existing 16 foot wide dirt
road at 84 feet, a distance of 108.27 feet to a point for angle;

Thence: N 70°37’16” E crossing an existing 25 foot wide asphalt road known as Tower
Rd. at 28 feet, a distance of 60.00 feet to a point for angle;

Thence: S 19°22’44” E crossing an existing 14 foot wide dirt road at 101 feet, a distance
of 117.86 feet to a point for angle;

Thence: S 01°12’57” E to the North toe of the levee, a distance of 96.77 feet to a set 5/8”
x 36” iron rebar and EMC Inc. 3” aluminum cap stamped RGV-WSL-3009-1-3;
Thence: N 63°24’31” W along said toe, entering the I.B.W.C. levee Right-of-Way File
No. 30002-R-60H at 20.85 feet, crossing the center of an existing 15 foot wide gravel
road at 30 feet, a distance of 67.83 feet returning to the Place of Beginning.
Case 7:21-cv-00006 Document 1-1 Filed on 01/06/21 in TXSD Page 10 of 24




   SCHEDULE
       D
Case 7:21-cv-00006 Document 1-1 Filed on 01/06/21 in TXSD Page 11 of 24




                             SCHEDULE D

                             MAP or PLAT

                       LAND TO BE CONDEMNED
Case 7:21-cv-00006 Document 1-1 Filed on 01/06/21 in TXSD Page 12 of 24




                         SCHEDULE D (Cont.)
Case 7:21-cv-00006 Document 1-1 Filed on 01/06/21 in TXSD Page 13 of 24




                         SCHEDULE D (Cont.)
Case 7:21-cv-00006 Document 1-1 Filed on 01/06/21 in TXSD Page 14 of 24




                         SCHEDULE D (Cont.)
Case 7:21-cv-00006 Document 1-1 Filed on 01/06/21 in TXSD Page 15 of 24




                         SCHEDULE D (Cont.)
Case 7:21-cv-00006 Document 1-1 Filed on 01/06/21 in TXSD Page 16 of 24




                         SCHEDULE D (Cont.)
Case 7:21-cv-00006 Document 1-1 Filed on 01/06/21 in TXSD Page 17 of 24




                         SCHEDULE D (Cont.)
Case 7:21-cv-00006 Document 1-1 Filed on 01/06/21 in TXSD Page 18 of 24




                         SCHEDULE D (Cont.)




Tract: RGV-WSL-3009-1 and RGV-WSL-3009-1E
Owner: Frank Schuster Farms, Incorporated
Acreage: 6.597
Case 7:21-cv-00006 Document 1-1 Filed on 01/06/21 in TXSD Page 19 of 24




    SCHEDULE
        E
Case 7:21-cv-00006 Document 1-1 Filed on 01/06/21 in TXSD Page 20 of 24



                                      SCHEDULE E

                                     ESTATE TAKEN

                                  Hidalgo County, Texas

Tract: RGV-WSL-3009-1 and RGV-WSL-3009-1E
Owner: Frank Schuster Farms, Incorporated
Acres: 6.597

Tract. No. RGV-WSL-3009-1
Acreage 6.336

        The estate acquired is fee simple, subject to existing easements for public roads
and highways, public utilities, railroads, and pipelines; and subject to the mineral
interests of third parties; excepting and reserving to the Grantor all interests in minerals
and appurtenant rights for the exploration, development, production and removal of said
minerals;
        Excepting and excluding all interests in water rights and water distribution and
drainage systems, if any, provided that any surface rights arising from such water rights
or systems are subordinated to the United States’ construction, operation, and
maintenance of the border barrier.


Tract No. RGV-WSL-3009-1E
Acreage: 0.261

         A non-exclusive, perpetual and assignable easement and right-of-way in, on, over,
under and across the land described in Exhibit A, for use by the United States, its
representatives, agents, and contractors, for the location, construction, operation,
maintenance, alteration and replacement of a road and aboveground and/or underground
utility lines and appurtenances thereto; together with the right to trim, cut, fell and
remove any vegetative or structural obstacles that interfere with the right-of-way; subject
to existing easements for public roads and highways, public utilities, railroads and
pipelines, if any; reserving however, to the owners, their heirs and assigns, the right to
use the surface of such land as access to their adjoining land or for any other use
consistent with its use as a road and utility easement.
Case 7:21-cv-00006 Document 1-1 Filed on 01/06/21 in TXSD Page 21 of 24




    SCHEDULE
        F
Case 7:21-cv-00006 Document 1-1 Filed on 01/06/21 in TXSD Page 22 of 24




                                     SCHEDULE F

                        ESTIMATE OF JUST COMPENSATION



   The sum estimated as just compensation for the land being taken is THIRTY TWO

THOUSAND, EIGHT HUNDRED AND THIRTY FOUR DOLLARS AND NO/100

($32,834.00), to be deposited herewith in the Registry of the Court for the use and benefit

of the persons entitled thereto.
Case 7:21-cv-00006 Document 1-1 Filed on 01/06/21 in TXSD Page 23 of 24




     SCHEDULE
        G
Case 7:21-cv-00006 Document 1-1 Filed on 01/06/21 in TXSD Page 24 of 24
